PER CURIAM.
The issue in this case is whether the trial court erred in denying appellants’ motion for attorney’s fees filed pursuant to section 713.29, Florida Statutes (1987). Because appellants effectively defeated appellee’s efforts to foreclose a mechanic’s lien by recovering a judgment on their counterclaim for breach of contract in excess of the damages that appellee was awarded for his claim under the same contract, the trial court erred in determining that appellee was the prevailing party. See Ferrell v. Ashmore, 507 So.2d 691 (Fla. 1st DCA 1987). Accordingly, we reverse the trial court’s order and remand for further proceedings not inconsistent with this opinion.
RYDER, A.C.J., and FRANK and PATTERSON, JJ., concur.